In each of these stated cases the defendant was convicted of a misdemeanor, and sentenced by the court. The motions for new trials were overruled, and they excepted. The cases were transmitted to this court; and while under consideration by this court and before decisions were rendered therein, the three defendants were pardoned by the Governor, provided that each one paid to the proper officials of the court a certain fixed nominal fine. It having been made to appear to this court that said fines have been paid and that the pardons have become absolute, the motion to dismiss the bills of exceptions, on the ground that the cases have become moot, sustained.
Writs of error dismissed. MacIntyre andGardner, JJ., concur.
                         DECIDED OCTOBER 16, 1940.